t c summary opinion united_states tax_court greg griffin petitioner v commissioner of internal revenue respondent docket no 5870-06s filed date greg griffin pro_se karen n sommers for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this is an appeal under sec_6330 from respondent's determinations to uphold the filing of the notice_of_federal_tax_lien nftl and to proceed with proposed levy action respondent contends that petitioner waived his right to challenge collection of his tax_liabilities for and because he signed forms 4549-cg income_tax examination changes the issues for decision are whether petitioner is precluded from challenging the underlying tax_liabilities in this proceeding and respondent’s determinations to uphold the filing of the nftl and to proceed with the proposed levy were an abuse_of_discretion background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in imperial california petitioner failed to file federal_income_tax returns for and respondent issued to petitioner notices of in general form 4549-cg provides a waiver whereby the taxpayer consents to the immediate_assessment and collection of the tax and waives the right to the issuance of a notice_of_deficiency and any rights to appeal deficiency with respect to and petitioner did not file timely petitions with this court in response to the notices of deficiency and the deficiencies were assessed on date petitioner filed his and federal_income_tax returns respondent abated the assessments down to the amount shown on petitioner’s returns thereafter petitioner requested audit consideration and respondent initiated an examination of petitioner’s return during the examination the revenue_agent proposed additional assessments for each year and petitioner signed forms 4549-cg on date the forms 4549-cg show deficiencies of dollar_figure and dollar_figure for and respectively respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing on date on date respondent’s revenue_officer filed an nftl at the county recorder san diego california on date respondent’s revenue_officer issued a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner submitted a form request for a collection_due_process_hearing with respect to both notices respondent consolidated the hearings into one proceeding in communications with the appeals officer petitioner sought to challenge the underlying tax_liabilities and would not offer any alternatives to collection because petitioner intended to seek audit_reconsideration the face-to-face hearing was not held and the appeals officer issued the notice_of_determination discussion challenges to the underlying tax_liabilities sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes interest additional_amounts additions to tax and costs that may accrue in addition thereto if there has been a demand for payment and the person has failed to pay the lien arises at the time of assessment sec_6322 in order for the federal_tax_lien to have priority over other liens or security interests the secretary must file an nftl sec_6323 118_tc_572 generally sec_6320 states that the secretary must give the person against whom a federal_tax_lien is filed written notice of the lien’s filing within business days after the date of its filing sec_6320 also provides the taxpayer with an opportunity for a hearing before the office of appeals the hearing is conducted pursuant to subsections c d and e of sec_6330 sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay the taxes within days after a notice_and_demand for payment sec_6331 provides that the levy may be made only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and the taxpayer’s right to a hearing at least days before the service can collect a tax by levy at the hearing the taxpayer may raise challenges to the existence or amount of the underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 this court has decided that for purposes of sec_6330 if a taxpayer signed a form 4549-cg and waived his right to challenge the proposed assessments then he is deemed to have had an opportunity to dispute his tax_liabilities and is thereby precluded from challenging them 124_tc_223 117_tc_324 putting aside petitioner’s receiving notices of deficiency and failing to respond which precludes review by this court under sec_6330 he signed the forms 4549-cg he thereby explicitly waived his right to contest the existence or the amount of the underlying liabilities in this court and is deemed to have had a prior opportunity to dispute his liabilities within the meaning of sec_6320 accordingly respondent’s determination is sustained abuse_of_discretion a taxpayer may appeal the commissioner’s determination with this court within a 30-day period starting on the day after the date of the notice_of_determination sec_6330 in reviewing the commissioner’s determination this court applies an abuse_of_discretion standard 114_tc_604 in making a determination the appeals officer must consider the following whether any applicable law or administrative procedure has been followed the issues properly raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 the applicable laws and administrative procedures were satisfied since petitioner received the required notices and was advised of his rights for a hearing within the timeframes mandated by sec_6303 sec_6320 and sec_6330 the appeals officer did not consider any issues raised by petitioner because the underlying tax_liabilities were not properly at issue and she could not consider any collection alternatives since petitioner refused to suggest any he refused to provide the required financial information and he chose not to proceed with the hearing the appeals officer balanced the need for efficient collection_of_taxes against petitioner’s concern over the action’s intrusiveness had petitioner proceeded with the hearing an alternative collection action might have been considered the court notes that there was sufficient evidence introduced at trial indicating that if petitioner goes through the proper procedural steps ie requesting audit_reconsideration or submitting an offer- in-compromise he might receive administrative relief therefore the court concludes that respondent’s appeals officer did not abuse her discretion in upholding the filing of the nftl and the proposed levy action accordingly respondent’s determination is sustained to reflect the foregoing an appropriate decision will be entered
